                         UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE

 LOUIS BRUCE SALVATO,                          )
                                               )
                      Plaintiff                )
                                               )
 v.                                            )      2:19-CV-00384-LEW
                                               )
 PORTLAND HOUSING AUTHORITY,                   )
 et al.,                                       )
                                               )
                      Defendants               )

                ORDER AFFIRMING RECOMMENDED DECISION
                       OF THE MAGISTRATE JUDGE

       On September 17, 2019, the United States Magistrate Judge filed with the Court his
Order Granting Leave to Proceed In Forma Pauperis and Recommended Decision on 28
U.S.C. § 1915(e)(2) Review (ECF No. 4). The Magistrate Judge recommended, after
screening Plaintiff’s complaint, that Plaintiff be permitted to proceed with his first
amendment retaliation and procedural due process claims against Defendants, and that the
Court enlarge the deadline for service of the Complaint to 90 days from the acceptance of
the recommendation.
       The Recommended Decision of the Magistrate Judge is hereby AFFIRMED and
ADOPTED, without prejudice to Defendants’ right to answer by means of a motion to
dismiss, should they identify grounds for such a challenge. Given the foregoing, Plaintiff’s
Motion for Service (ECF No. 6) is GRANTED.
       SO ORDERED.

       Dated this 18th day of November, 2019.

                                                   /s/ Lance E. Walker
                                                   U.S. DISTRICT JUDGE
